Case 2:20-cv-02076-ACA Document 34-3 Filed 03/19/21 Page 1 of 5            FILED
                                                                  2021 Mar-19 PM 12:02
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                 EXHIBIT C
          Case 2:20-cv-02076-ACA Document 34-3 Filed 03/19/21 Page 2 of 5



                            Retirement Committee of the Compass Retirement Plan
                       Retirement Committee of the Compass Smartlnvestor 401(k) Plan
          Administrative Committee of the Deferred Compensation Plan for Compass Bancshares, Inc.
                                        (collectively, the "Committee")



                                               Meeting Minutes
                                               August 13.2014

 Call to Order:
 The scheduled meeting of the Committee was called to order at 1:00 p.m. on Wednesday, August 13,
  2014, at the 19fi Floor Conference Room of the Daniel Building, Birmingham, Alabama, and via
 teleconference.

 Present and Attending:
 Committee Members:                         Other Meeting Participants:
 Jim Heslop                                 Bill Jones (BBVAC Wealth Management) (via teleconference)
 Angel Reglero                              Kelcey Wharton (BBVAC HR)
 Javier Hern6ndez                           Richard Tallo (BBVAC HR)
 Shane Clanton                              Jonathan Pennington (BBVAC Accounting)
 Joe Cartee                                 Anne Marie Everly (BBVAC Accounting)
                                            Andrew Mack (Envestnet Prima)

                                                  REDACTED
                                            James King (Maynard, Cooper & Gale PC)
                                            Stephen Hinton (BBVAC Legal)

 Mr. Heslop acted as Chairman of the meeting and Mr. Hinton acted as Secretary.

 Minutes:

 Mr. Heslop called the meeting to order and declared    a quorum.


 (l)   Mr. Heslop asked that the minutes of the May 23,2014 Retirement Committee meeting be reviewed
       and adopted. Upon a motion duly made and seconded, the minutes were unanimously approved and a
       copy ordered to be placed in the minute book of the Committee.

 (2) (a) Mr. Mack presented the performance review presentation for the Compass Smartlnvestor 401(k)
     Plan (the "401(k) Plan") for 2Q 2014. Mr. Mack reviewed the performance of the ASTON/TAMRO
     Small Cap fund which was placed on the Watch List following lQ 2014 for failing the quantitative
     thresholds of the Statement of Investment Policy for the 401(k) Plan (the "SP"). He reported that the
       fund fell below the thresholds on both its three- and five-year Sharpe ratios for Q2 2014. He reviewed
       the fund's performance, noting that Envestnet is evaluating the investment team and continued
       underperformance would raise concems. Mr. Mack then reviewed the performance of the Thornburg
       International Value fund which was also placed on the Watch List following lQ 2014 for failing the
       quantitative thresholds of the SIP. He reported that the fund likewise fell below the thresholds on both
       its three- and five-year Sharpe ratios for Q2 2014. He reviewed the fund's performance, noting there
       had been no personnel departures and that Envestnet maintains confident in the fund's investment
       process. Mr. Mack also reviewed the performance of the Principal LifeTime 2015,2020 and 2025
        target date funds which were placed on the Watch List at the end of the 3Q 2013. He reported where
       the funds fell short of the Sharpe ratio of their respective indices and peer group medians on a three-




CONFIDENTIAL                                                                                     ADM-Ferguson 001852
        Case 2:20-cv-02076-ACA Document 34-3 Filed 03/19/21 Page 3 of 5




     and five-year basis for 2Q 2014. Mr. Mack reported Envestnet Prima maintains a high opinion of the
     funds based on Principal's philosophy and management. Mr. Mack also reviewed the performance of
     the Dodge & Cox Stock Fund which was placed on the Watch List in 2Q2013. He reported that
     during the Watch period the fund consistently improved versus the benchmark and peer group
    medians, and per the SIP, the fund would be removed from the Watch List.

    (b) Mr. Mack provided an annual report on fund fees. He presented the net expense ratios for funds in
    the 401(k) Plan, comparing them with their respective Morningstar Category Average.

    (c) Mr. Mack presented proposed amendments to the SIP. In addition to general administrative
    updates, the proposed amendments, among other things, provide for a default investment option and
    give the Committee the ability to terminate "Watch" status for a fund early. Following a review and
    discussion of these changes, and upon a motion duly made and seconded, the proposed amendments
    to the SIP were approved as set forth in Exhibit A hereto.

 [Following these presentations and a general discussion of the matters presented, Mr. Mack was excused
     from the meeting.]




REDACTED


 [At this time Mr. King joined the meeting.]

 (4) Mr. King, a partner with the law firm Maynard, Cooper & Gale PC and the Company's external
     ERISA counsel, gave the Committee a presentation regarding fiduciary duties under ERISA. He
    reviewed the persons considered a fiduciary under ERISA, and explained how those standards applied




CONFIDENTIAL                                                                                ADM-Ferguson 001853
       Case 2:20-cv-02076-ACA Document 34-3 Filed 03/19/21 Page 4 of 5




     to the Company's employee benefit plans. He then reviewed the fiduciary duties under ERISA. He
     also discussed prohibited transactions under ERISA and liabilities for a breach of fiduciary duties.
     Following his presentation, Mr. King responded to inquiries from the members of the Committee, and
     a discussion ensued regarding the matters presented.


 [At this time Mr. King departed the meeting.]

 Adiournment: There being no further business to be considered by the Committee, Mr. Heslop declared
 the meeting adjourned.



 Minutes submiued by:
 Stephen Hinton




CONFIDENTIAL                                                                               ADM-Ferguson 001854
       Case 2:20-cv-02076-ACA Document 34-3 Filed 03/19/21 Page 5 of 5




                                      EXHIBIT A

                    Amendments to the Statement of Investment Policy
                      for the Compass Smartlnvestor 401(k) Plan

 See attached.




CONFIDENTIAL                                                           ADM-Ferguson 001855
